

116 HR 6082 IH: Forgotten Vietnam Veterans Act
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6082IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Mr. Cox of California (for himself, Mr. Baird, Mr. Roy, Mr. Mast, Mr. Rose of New York, and Mr. Phillips) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to revise the definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans Affairs.1.Short titleThis Act may be cited as the Forgotten Vietnam Veterans Act. 2.Revision of definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans AffairsSection 101(29)(A) of title 38, United States Code, is amended by striking February 28, 1961 and inserting November 1, 1955. 